                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                        PORTLAND DIVISION


  LEAHS., 1                                                               Case No.: 6:17-cv-1316-AC

                                        Plaintiff,                          OPINION AND ORDER

         V.

  NANCY A. BERRYHILL,
  Acting Commissioner of Social Security,

                                      Defendant.

  ACOSTA, Magistrate Judge:

         Leah S. ("plaintiff') seeks judicial review of the final decision of the Commissioner of

  the Social Security Administration ("Commissioner") denying her applications for Title II

  Disability Insurance Benefits ("DIB") and Title XVI Supplemental Security Income ("SSI")

  under the Social Security Act ("Act"). This Court has jurisdiction to review the Commissioner's

  decision pursuant to 42 U.S.C. § 405(g). All parties have consented to allow a Magistrate Judge

  to enter final orders and judgment in this case in accordance with Federal Rule of Civil


  1
    In the interest of privacy, this opinion uses only the first name and the initial of the last name of
  the non-governmental paiiy in this case.

OPINION AND ORDER - 1
  Procedure 73 and 28 U.S.C. § 636(c).            Based on a careful review of the record, the

  Commissioner's decision is AFFIRMED.

                                         Procedural Background

         Plaintiff applied for DIB and SSI on September 3, 2013, alleging disability as of January

  1, 2008, due to bipolar disorder, dissociative mood disorder, social anxiety, depression, diabetes,

  panic attacks, and periodic mania. (Tr. 195, 202, 239.) Her applications were denied initially

  and upon reconsideration. (Tr. 126, 131.) Plaintiff requested a hearing before an Administrative

  Law Judge ("ALJ"), and an administrative hearing was held on June 3, 2016. (Tr. 49-73.) ALJ

  MaryKay Rauenzahn issued a decision finding plaintiff not disabled on July 21, 2016. (Tr.

  21-37.) The Appeals Council denied plaintiff's request for review on June 20, 2017, making the

  ALJ's decision the final decision of the Commissioner. (Tr. 1-4.) This appeal followed.

                                          Factual Background

         Born in 1974, plaintiff was 33 years old on the alleged onset date, and 42 years old at the

  time of the hearing. (Tr. 35, 52.) She earned a GED and completed some college. (Tr. 53.)

  Plaintiff previously   worked     as    a   telephone   sales   representative,   customer   service

  representative/user support analyst, and motor vehicle dispatcher. (Tr. 34-35.)

                                          Standard of Review

         The comi must affirm the Commissioner's decision if it is based on proper legal

  standards and the findings are supported by substantial evidence in the record. Hammock v.

  Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Substantial evidence is "more than a mere scintilla.

  It means such relevant evidence as a reasonable mind might accept as adequate to support a

  conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting Consol. Edison Co. v.

  NL.R.B., 305 U.S. 197,229 (1938)). The court must weigh "both the evidence that supports and



OPINION AND ORDER - 2
  detracts from the [Commissioner's] conclusions." Martinez v. Heckler, 807 F.2d 771, 772 (9th

  Cir. 1986). "Where the evidence as a whole can support either a grant or a denial, [a comi] may

  not substitute [its] judgment for the ALJ's." Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir.

  2007) (citation omitted).

            The initial burden of proof rests upon the claimant to establish disability. Howard v.

  Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986).         To meet this burden, the claimant must

  demonstrate an "inability to engage in any substantial gainful activity by reason of any medically

  determinable physical or mental impairment which can be expected ... to last for a continuous

  period of not less than 12 months." 42 U.S.C. § 423(d)(l)(A).

            The Commissioner has established a five-step sequential process for determining whether

  a person is disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520,

  416.920.     At step one, the Commissioner determines whether the claimant is engaged in

  "substantial gainful activity." Yuckert, 482 U.S. at 140; 20 C.F.R. §§ 404.1520(b), 416.920(b).

  If so, she is not disabled.

            At step two, the Commissioner evaluates whether the claimant has a "medically severe

  impairment or combination of impairments."         Yuckert, 482 U.S. at 140-41; 20 C.F.R. §§

  404.1520(c), 416.920(c). If the claimant does not have a severe impairment, she is not disabled.

            At step three, the Commissioner determines whether the claimant's impailments, either

  individually or in combination, meet or equal "one of a number of listed impairments that the

  [Commissioner] acknowledges are so severe as to preclude substantial gainful activity." Yuckert,

  482 U.S. at 141; 20 C.F.R. §§ 404.1520(d), 416.920(d). If so, she is presumptively disabled; if

  not, the Commissioner proceeds to step four. Yuckert, 482 U.S. at 141.

  \\ \\ \


OPINION AND ORDER - 3
          At step four, the Commissioner determines whether the claimant can still perform "past

  relevant work." 20 C.F.R. §§ 404.1520(±), 416.920(±). If the claimant can perform past relevant

  work, she is not disabled; if she cannot, the burden shifts to the Commissioner.

          At step five, the Commissioner must establish the claimant can perform other work

  existing in significant numbers in the national or local economy. Yuckert, 482 U.S. at 141-42; 20

  C.F.R. §§ 404.1520(g), 416.920(g). If the Commissioner meets this burden, the claimant is not

  disabled. 20 C.F.R. §§ 404.1566, 416.966.

                                            ALJ's Decision

          The ALJ performed the sequential analysis, as noted above. At step one, the ALJ found

  plaintiff had not engaged in SGA since the alleged onset date, January 1, 2008. (Tr. 23.) At step

  two, the ALJ determined plaintiff had the following severe impairments: diabetes mellitus, type

  II; obesity; migraines; depression; bipolar II disorder; anxiety disorder, unspecified; post-

  traumatic stress disorder ("PTSD") with dissociative symptoms; panic disorder; and

  agoraphobia.    (Id.)   At step three, the ALJ found plaintiff did not have an impairment or

  combination of impairments that met or medically equaled a listed impairment. (Tr. 24.)

          The ALJ determined plaintiff had the residual functional capacity ("RFC") to perform "a

  full range of work at all exe1iional levels," with the following non-exe1iional limitations:

                 She can have no exposure to workplace hazards, such as
                 unprotected heights and dangerous machinery. She is limited to
                 understanding, remembering, and canying out routine instructions
                 that can be learned in 30-days or less. She is limited to engaging
                 in a low stress occupation, fmiher defined as requiring only
                 occasional changes in work setting and work duties and no
                 conveyor belt paced work. She is also limited to performing only
                 isolated work, further defined as requiring no public contact, only
                 occasional coworker contact with no group or cooperative tasks,
                 and occasional supervisor contact.

  (Tr. 26.)


OPINION AND ORDER - 4
         At step four, the ALJ determined plaintiff was unable to perform her past relevant work.

  (Tr. 34). At step five, the ALJ found plaintiff could perform jobs existing in significant numbers

  in the national economy, including hand packager, cleaner, and laundry s01ier. (Tr. 35-36.)

  Accordingly, the ALJ concluded plaintiff was not disabled under the Act. (Tr. 36.)

                                              Discussion

         Plaintiff argues the ALJ ened by: (1) failing to provide clear and convincing reasons for

  rejecting plaintiff's subjective symptom testimony, and (2) improperly rejecting the medical

  opinion of Lois Michaud, Ph.D.

  1      Plaintiffs Subjective Symptom Testimony

         If "there is no affirmative evidence of malingering, 'the ALJ can reject the claimant's

  testimony about the severity of her symptoms only by offering specific, clear and convincing

  reasons for doing so."' Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008) (quoting

  Smolen v. Chater, 80 F.3d 1273, 1281, 1283-84 (9th Cir. 1996)). A general asse1iion that the

  claimant is not credible is insufficient; instead, the ALJ must "state which ... testimony is not

  credible and what evidence suggests the complaints are not credible." Dodrill v. Shalala, 12

  F.3d 915, 918 (9th Cir. 1993). The reasons proffered must be "sufficiently specific to permit the

  reviewing comi to conclude that the ALJ did not arbitrarily discredit the claimant's testimony."

  Orteza v. Shala/a, 50 F.3d 748, 750 (9th Cir. 1995) (internal citation omitted).

         Examples of clear and convincing reasons include conflicting medical evidence, effective

  medical treatment, medical noncompliance, inconsistencies either in the claimant's testimony or

  between her testimony and conduct, daily activities inconsistent with the alleged symptoms, a

  sparse work history, testimony that is vague or less than candid, and testimony from physicians

  and third parties about the nature, severity, and effect of the complained-of symptoms.



OPINION AND ORDER - 5
  Tommasetti, 533 F.3d at 1040; Lingenfelter v. Astrue, 504 F.3d 1028, 1040 (9th Cir. 2007); Light

  v. Social Sec. Admin., 119 F.3d 789, 792 (9th Cir. 1997); see also SSR 16-3p, available at 2017

  WL 5180304. However, an ALJ may not reject a claimant's symptom testimony solely because

  it "is not substantiated affirmatively by objective medical evidence." Robbins v. Soc. Sec.

  Admin., 466 F.3d 880, 882 (9th Cir. 2006). Nonetheless, the ALJ's credibility finding may be

  upheld even if not all of the ALJ's rationales for rejecting the claimant's testimony are upheld.

  See Batson v. Comm 'r Soc. Sec. Admin., 359 F.3d 1190, 1197 (9th Cir. 2004).

         The ALJ gave several reasons for not fully crediting plaintiffs subjective symptom

  testimony. First, the ALJ found the full extent of plaintiffs alleged symptoms undermined by

  several inconsistencies in the record. For example, the ALJ noted that at the hearing plaintiff

  initially testified she did not socialize at all, but later stated she saw her best friend as much as

  possible, was a "social drinker" with visitors, and would often help her friend run errands with

  the help of her partner or son. (Tr. 27, 61, 63-64.) Similarly, plaintiff reported in an October

  2013 function report that she shopped once or twice a week with accompaniment. (Tr. 264.) At

  the hearing, however, plaintiff stated that she "very rarely" shopped. (Tr. 62.) An ALJ may

  properly take into consideration a claimant's "tendency to exaggerate [and] inconsistent

  statements" when evaluating symptom testimony, and did not err in doing so here. Tonapetyan

  v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001).

         Plaintiff argues the ALJ mischaracterized the record in finding she denied any difficulty

  getting along with others in her 2013 function report. (Tr. 32.) In that rep01i, plaintiff detailed

  that she text messaged with her friends daily, saw them in person once a week, and had never

  been terminated from a job because of problems getting along with others. (Tr. 265-66.) As

  plaintiff notes, however, she indicated that her conditions affected her ability to get along with



OPINION AND ORDER - 6
  others; explaining, "I don't socialize or get along with many people." (Tr. 266.) Thus, the ALJ's

  finding that plaintiff "den[ied] any difficulty getting along with others" in her 2013 function

  report was an overstatement. (Tr. 32 (emphasis added).) Neve1iheless, the fact remains that

  plaintiff gave inconsistent rep01is about her ability to socialize with others. See Ghanim v.

  Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014); see also Vazquez v. Astrue, 572 F.3d 586, 591 (9th

  Cir. 2009) ("The ALJ is responsible for determining credibility, resolving conflicts in the

  medical evidence, and resolving ambiguities.") (citation omitted). Moreover, plaintiff's ability

  to socialize -   although limited -    indicates she is capable of some interaction with others,

  which is consistent with the ALJ's RFC formulation limiting plaintiff to isolated work, with no

  public contact and only occasional, superficial coworker and supervisor contact. Therefore, the

  ALJ properly discounted plaintiff's testimony that she did not socialize at all.

         Plaintiff also argues that the ALJ mischaracterized her testimony by finding that when

  riding the bus she "sometimes ... had accompaniment but otherwise she blocked out the noise

  with earphones." (Tr. 27.) As plaintiff correctly notes, she did not rep01i riding the bus alone at

  the hearing; instead, she testified that when she had to take public transp01iation to get to an

  appointment, her adult son would ride with her and she would use her "headphones to help block

  out the noise and stuff." (Tr. 62.) Yet, the ALJ provided other clear and convincing reasons for

  discounting plaintiff's alleged need for constant accompaniment. Batson, 359 F.3d at 1197. For

  example, the ALJ found plaintiff "use[d] public transportation and . . . rep01ied that she

  adequately and effectively managed her anxiety with self-soothing and deep breathing." (Tr. 31,

  909-1 O); see also (Tr. 848) (plaintiff rep01iing that when dealing with interpersonal conflict at

  home "she gets into the car and drives to a park and sits and breathes" to calm down, and would

  return home "when she feels better"). Furthermore, in discussing plaintiff's restrictions in social



OPINION AND ORDER - 7
  functioning, the ALJ found "she was able to attend medical appointments on her own, [where]

  she was described as cooperative and pleasant."        (Tr. 25, 374, 399, 407, 512, 787-801.)

  Therefore, the ALJ properly discounted plaintiff's alleged need for accompaniment.

           Next, the ALJ noted that plaintiff repo1iedly stopped working in August 2007 due to her

  impairments, yet she asserted "an alleged onset date of January 1, 2008 -   four months after she

  quit working." (Tr. 28, 58-59, 239-40.) The ALJ found that despite endorsing a long history of

  depression and mental health conditions dating back to childhood, plaintiff was able to work for

  many years despite her impairments. (Tr. 28.) The ALJ determined there was "no evidence of

  any significant exacerbation in the claimant's medical conditions that would support her alleged

  onset date or her assertion that she quit for medical reasons. To the contrary, her treatment

  records show her mental health conditions were effectively treated with medication, and her

  mental status examinations were generally within normal limits." (Id) An ALJ may discount a

  claimant's symptom testimony concerning impairments that have "remained constant for a

  number of years," but "ha[ve] not prevented her from working over that time." Gregory v.

  Bowen, 844 F.2d 664, 667 (9th Cir. 1988) (citation omitted). An ALJ may also consider the fact

  that a claimant stopped working for reasons other than disability in evaluating subjective

  symptom testimony. See Bruton v. Massanari, 268 F.3d 824, 828 (9th Cir. 2001). Finally,

  impairments that can be adequately controlled with medication are not disabling for purposes of

  disability benefits. See Warre v. Comm 'r of Social Sec. Admin., 439 F.3d 1001, 1006 (9th Cir.

  2006).

           Plaintiff argues she has severe mental health symptoms that wax and wane. She asse1is

  the ALJ ened by isolating periods of symptom improvement to support finding plaintiff's

  allegations less than entirely credible. Without specifically challenging the ALI' s finding that



OPINION AND ORDER - 8
  plaintiff's symptoms were situational in nature, plaintiff asserts in a conclusory fashion that "the

  overall diagnostic record simply does not support th[e ALJ' s] reasoning." Pl.' s Br. 31 (doc. 16).

  The ALJ, however, expressly noted the occasions where plaintiff rep01ied increased symptoms,

  but found those periods were temporary in nature, attributable to medication non-compliance or

  situational stressors, and effectively managed with medication. (Tr. 29-32, 387, 607, 894-95,

  899, 926, 941, 951, 978, 1002, 1008, 1117, 1232); see also Oraivej v. Colvin, No. Cl5-630-JPD,

  2015 WL 10713977, at *6 (W.D. Wash. Oct. 5, 2015) (finding an ALJ's determination that the

  plaintiff's anxiety symptoms "were exacerbated by situational stressors" and effectively treated

  with medication clear and convincing reasons to discount the plaintiff's symptom testimony).

  Because the ALJ's findings were rational and based in substantial evidence, the court declines

  plaintiff's invitation to adopt her prefened interpretation of the medical evidence. See Batson,

  359 F.3d at 1193 ("[T]he Commissioner's findings are upheld if supported by inferences

  reasonably drawn from the record, and if evidence exists to support more than one rational

  interpretation, [the court] must defer to the Commissioner's decision.") (internal citation

  omitted).

         Moreover, the ALJ's finding is additionally supp01ied by the medical evidence closest in

  time to plaintiff's alleged disability onset date. This evidence belies plaintiff's asse1iion that her

  long-standing mental health impairments deteriorated and became disabling by January 2008.

  (Tr. 421-22.) Accordingly, the court upholds the ALJ's findings pertaining to plaintiff's alleged

  onset date and the reason she stopped working.

         The ALJ also found inconsistent plaintiff's testimony concerning her decision to take

  Haldol just prior to her May 2016 consultative examination with psychologist Dr. Michaud. (Tr.

  27-28.) The Commissioner does not rely on this finding as a basis for discounting plaintiff's



OPINION AND ORDER - 9
  testimony, and instead argues the ALJ's other reasons for discrediting plaintiff's symptom

  allegations were sufficiently clear and convincing. Def.'s Br. 4 n.3 (doc. 17).2 The court agrees.

  Because the ALJ provided other sufficiently clear and convincing reasons for discounting

  plaintiff's symptom allegations, the ALJ's credibility determination remains supported by

  substantial evidence. See Batson, 359 F.3d at 1197.

         Second, after thoroughly summarizing the medical record and stating her interpretations

  thereof, the ALJ found "the evidence of record did not contain objective findings that would

  reasonably supp01i the degree of limitation the claimant alleged." (Tr. 32.) Specifically, the

  ALJ found plaintiff's mental status examinations were consistently within normal limits, her

  symptoms were effectively treated with medication and counseling, and she was never

  psychiatrically hospitalized despite presenting to the emergency room in May 2010 with

  complaints of hallucinations. 3 (Tr. 29-32.) "While subjective pain testimony cannot be rejected

  solely it is not fully conoborated by objective medical evidence, the medical evidence is still a

  relevant factor in determining the severity of the claimant's pain and its disabling effects.

  Rollins v. Massanari, 261 F.3d 853,857 (9th Cir. 2001) (citing 20 C.F.R. § 404.1529(c)(2)).

         Plaintiff does not challenge the ALJ's finding with any specificity, but instead uses her

  prefened interpretation of the record and to argue the ALJ ened by isolating periods of symptom

  improvement. As discussed above, the ALJ thoroughly summarized the medical record and
  2
    The Commissioner, however, does defend similar reasoning with regards to the ALJ's
  assessment of Dr. Michaud's medical opinion. See infra Patt II.
  3
    The Commissioner also argues that the ALJ identified large gaps in plaintiff's treatment record
  and evidence that she chose not to attend counseling. (Tr. 29-31.) An ALJ may discount
  symptom testimony based on an "unexplained or inadequately explained failure to seek
  treatment." Tommasetti, 533 F.3d at 1039. However, the ALJ did not cite such evidence as a
  basis for discrediting plaintiff's symptom allegations. Accordingly, the Commissioner's
  argument cannot serve to uphold the ALJ's determination. See Burrell v. Colvin, 775 F.3d 1133,
  1141 (9th Cir. 2014) (a reviewing comi may not affirm based on a rationale not articulated by the
  ALJ).

OPINION AND ORDER - 10
  accounted for the times plaintiffs symptoms were more pronounced. (Tr. 29-34.) For example,

  the ALJ noted that in May 2010, plaintiff reported she had been experiencing hallucinations for

  several months; on examination, however, she displayed normal speech and organized thought

  processes, with no evidence of delusions and no indication that she was responding to internal or

  visual stimuli.   (Tr. 30, 351.)    By December 2010, plaintiff was noted to be taking her

  medications regularly and was "doing quite well from a mental health standpoint." (Tr. 30, 487.)

  In another example, the ALJ noted that in 2014, plaintiff reported "increased anxiety due to

  limited finances and a tenuous living situation. Nevertheless, her mental health conditions were

  described as stable with some symptoms of insomnia and low energy .... [and] her mental

  status examinations were again normal." (Tr. 30, 787-801, 1229-30.) By October 2015, despite

  plaintiffs complaints of depressive symptoms, her mental health provider noted she no longer

  met the criteria for a diagnosis of depression. (Tr. 31, 947.) Although plaintiff takes issue with

  the ALJ' s interpretation of the medical evidence, she has failed to demonstrate that the ALJ' s

  findings were unreasonable or unsupported by substantial evidence. Accordingly, the court finds

  the ALJ did not err in relying, in part, on the objective medical evidence to find plaintiffs

  testimony less than entirely credible. See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005).

         Finally, the ALJ found "plaintiff engaged in a number of activities of daily living

  ["AD Ls"] that undermine[d] her assertions related to the intensity, persistence, and limiting

  effects of her anxiety, depression, panic, agoraphobia, and other mental health symptoms." (Tr.

  32.) An ALJ may discount a claimant's testimony if it is inconsistent with the claimant's AD Ls,

  or if the claimant's participation in eve1yday activities indicates capacities that are transferrable

  to a work setting. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007); Molina v. Astrue, 674 F.3d

  1104, 1112-13 (9th Cir. 2012). Here, the ALJ found plaintiffs allegation that her depression



OPINION AND ORDER - 11
  was so bad she showered infrequently and rarely changed her clothes was inconsistent with

  treatment notes indicating plaintiff generally presented to her appointments with adequate

  grooming and hygiene.       (Tr. 32, 263, 849, 858, 874, 904, 926.)          Plaintiff explains this

  inconsistency by noting that she usually showered before appointments.                  (Tr. 1247.)

  Nevertheless, plaintiffs ability to shower and dress appropriately when necessary supp01is a

  finding that she was capable of overcoming her alleged limitations despite her depression. On

  balance, the ALJ' s finding was reasonable and supported by substantial evidence.

          The ALJ also noted that plaintiff "prepared meals, performed household chores, drove,

  attended to the shopping, and cared for her teenage son and family pets." (Tr. 32, 261-68, 845,

  847, 920, 936, 946, 996, 1099, 1242-55.) She otherwise "spent her time watching television,

  listening to music, playing video games, using the computer, or reading," and at times she made

  jewelry and went camping. (Tr. 32,387,920, 1043.) Plaintiff argues the ALJ erred because "the

  record fail[ ed] to document that plaintiff perfo1med any of those activities in a way that

  contradicts her allegations of disability, and the ALJ fail[ ed] to explain how any of those

  activities is transferable to a work setting." Pl.'s Br. 29. Plaintiffs contention is unavailing. In

  discussing the consultative opinion evidence, the ALJ expressly noted plaintiffs "activities

  suggest the claimant is capable of more than two or three-step tasks," and found "a limitation to

  simple instructions more appropriate." (Tr. 34.) In other words, the ALJ found plaintiffs AD Ls

  indicated skills transferable to a work setting. See Orn, 495 F.3d at 639.

          In sum, the ALJ provided clear and convincing reasons, supported by substantial

  evidence for finding plaintiffs testimony less than entirely credible.        Therefore, the Comi

  upholds the ALJ's assessment of plaintiffs symptom testimony.

  \\\\\



OPINION AND ORDER-12
  II.    Medical Opinion Evidence

         The ALJ must provide clear and convincing reasons for rejecting the uncontradicted

  medical opinion of a treating or examining physician, or specific and legitimate reasons for

  rejecting contradicted opinions, so long as they are supported by substantial evidence. Bayliss v.

  Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). Nonetheless, treating or examining physicians

  are owed deference and will often be entitled to the greatest, if not controlling, weight. Orn, 495

  F.3d at 633 (citation and internal quotation omitted).        An ALJ can satisfy the substantial

  evidence requirement by setting out a detailed summary of the facts and conflicting evidence,

  stating his interpretation, and making findings. Morgan v. Comm 'r Soc. Sec. Admin., 169 F.3d

  595, 600-01 (9th Cir. 1999). However, "the ALJ must do more than offer his conclusions. He

  must set forth his own interpretations and explain why they, rather than the doctors', are con-ect."

  Reddickv. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citation omitted).

         Plaintiff argues the ALJ en-ed in giving little weight to consultative psychologist Dr.

  Michaud's medical opinion. Dr. Michaud conducted a psychological evaluation of Plaintiff on

  May 27, 2016. (Tr. 1242-55.) She noted plaintiffs presentation and performance on the mental

  status exam were "clouded by her decision to consume medications just prior to entering the

  office." (Tr. 1250.) The doctor diagnosed PTSD, with dissociative symptoms; panic disorder;

  agoraphobia; bipolar II disorder, moderate; and amphetamine-type substance abuse, in sustained

  remission. (Tr. 1251.) Dr. Michaud opined that plaintiff was moderately to markedly limited in

  the ability to understand and remember simple instructions, as well as markedly limited in the

  ability to can-y out simple instructions; make judgments on simple work-related decisions; and

  understand, remember, and carry out complex instructions. (Tr. 1253.) Dr. Michaud fmther

  assessed plaintiff with extreme limitations in her ability to interact appropriately with the public,



OPINION AND ORDER - 13
  supervisors, and coworkers, as well as her ability to respond appropriately to usual work

  situations and changes in a routine work setting. 4 (Tr. 1254.) Dr. Michaud opined that plaintiff's

  limitations began approximately in 2005, and that she was incapable of managing an award of

  benefits in her own best interest. (Tr. 1255.)

         Dr. Michaud's opinion was contradicted by the opinions of reviewing consultants Drs.

  Kennemer and Henry. Compare (Tr. 82-83, 107-09), with (Tr. 1250-55.) Therefore, the ALJ

  needed to provide specific and legitimate reasons for giving less weight to Dr. Michaud. Bayliss,

  427 F.3d at 1216. First, the ALJ gave little weight to Dr. Michaud's opinion "because it was

  based on a one-time evaluation and is inconsistent with the longitudinal medical evidence of

  record, including the claimant's mental health treatment notes." (Tr. 33.) As plaintiff accurately

  notes, that Dr. Michaud saw her only once -      although a relevant factor for the ALJ to consider

  -   cannot form the sole basis for rejecting Dr. Michaud's opinion.            See 20 C.F.R. §§

  404.1527(c), 416.927(c).    Indeed, if this rationale were sufficient to reject the findings of a

  consultative examiner, there would be no reason for the Administration to order such

  evaluations. Notably, the Commissioner does not rely on this rationale to defend the ALJ's

  decision. Def.'s Br. 15 n.4 (doc. 17). However, an ALJ should consider how "consistent a

  medical opinion is with the record as a whole," 20 C.F.R. §§ 404.1527(c), 416.927(c), and may

  discount a medical source opinion that is inconsistent with other evidence in the record.

  Morgan, 169 F.3d at 601-03. Specifically, the ALJ found Dr. Michaud's assessed limitations,

  and, her opinion that plaintiff made little progress with prior mental health treatment,


  4
    For the purposes of Dr. Michaud's opinion: (1) "Moderate" means "There is more than a slight
  limitation in this area but the individual is still able to function satisfactorily;" (2) "Marked"
  means "There is serious limitation in this area. There is a substantial loss in the ability to
  effectively function;" and (3) "Extreme" means "There is major limitation in this area. There is
  no useful ability to function in this area." (Tr. 1253.)

OPINION AND ORDER-14
  "inconsistent with the claimant's treatment records, which showed normal mental status

  examinations and stable mental health conditions with medication compliance." (Tr. 33.)

         Plaintiff argues the ALJ' s finding was not supported by the record. She again asse1is that

 . her summary of the medical evidence demonstrates her symptoms waxed and waned, whereas

  the ALJ focused on isolated instances of improvement to find plaintiff not disabled. Pl.'s Br. 22

  (doc. 16) (citing Garrison v. Colvin, 759 F.3d 995, 1017-18 (9th Cir. 2014)). In Garrison, the

  Ninth Circuit found that "[r]ather than describe [the claimant's] symptoms, course of treatment,

  and bouts of remission, and thereby chaii a course of improvement, the ALJ improperly singled

  out a few periods of temporary well-being from a sustained period of impairment and relied on

  those instances to discredit [the claimant]." Garrison, 759 F.3d at 1018. Here, however, the

  ALJ did not mischaracterize the record. Instead, she "chronicled the entire record, recognizing

  symptom increases and correlating those periods generally with either cessation of medication or

  treatment, the need for a medication adjustment, or a situational stressor." Def.' s Br. 15-16; see

  also (Tr. 29-34.).

         In response, Plaintiff cites Garrison for the proposition that "it is a questionable practice

  to chastise one with a mental impairment for the exercise of poor judgment . . . . we do not

  punish the mentally ill for occasionally going off their medication when the record affords

  compelling reason to view such departures from prescribed treatment as paii of claimants'

  underlying mental afflictions." Garrison, 759 F.3d at 1018 n.24. In Garrison, the Ninth Circuit

  found "the record shows that GaiTison's occasional decisions to go 'off her meds' were at least in

  part a result of her underlying bipolar disorder and her other psychiatric issues." Garrison, 759

  F.3d at 1018 n.24. Here, plaintiff has put forward no evidence that she stopped taking her

  medications due to her psychological impairments. Moreover, beyond citing Garrison for its



OPINION AND ORDER-15
  sweeping language, plaintiff does not even allege that her medication non-compliance was a

  result of her psychological impairments. See Pl.'s Br. 20-25 (doc. 16); Pl.'s Reply 1-6 (doc. 18).

  Accordingly, plaintiffs reliance on Garrison is unavailing, and the ALJ did not err in giving Dr.

  Michaud's opinion limited weight, because it was inconsistent with the longitudinal medical

  ev1'dence. s

          Next, the ALJ gave Dr. Michaud's opinion limited weight because the doctor "relied

  largely on the claimant's subjective repmis," observing "the claimant's own son noted on several

  occasions that the claimant's allegations of symptoms were at times exaggerated." (Tr. 33.)

  When a doctor's "opinions are based to a large extent on an applicant's self-repmis and not on

  clinical evidence, and the ALJ finds the applicant not credible, the ALJ may discount the treating

  provider's opinion." Ghanim, 763 F.3d at 1162 (internal quotations omitted). Plaintiff argues

  that "[a] psychiatrist's report 'should not be rejected simply because of the relative imprecision

  of the psychiatric methodology . . . . Diagnoses will always depend in part on the patient's self-

  report, as well as on the clinician's observations of the patient.' " PL' s Br. 23 (quoting Buck v.

  Berryhill, 869 F.3d 1040, 1049 (9th Cir. 2017) (citations omitted)).

          In Buck, the ALJ rejected the opinion of an examining psychologist because it was

  contradicted by the opinion of a non-examining medical expeti, and because it was based, in

  part, on the claimant's report that he had trouble keeping a job. Buck, 869 F.3d at 1049-50. The

  Ninth Circuit found the conflicting medical opinion was an insufficient basis for rejecting the

  examining psychologist's opinion, because "'[t]he opinion of a nonexamining physician cannot

  by itself constitute substantial evidence that justifies the rejection of the opinion of an examining

  5
     Additionally, the court finds unpersuasive Plaintiffs unsuppmied contention that it is
  "similarly inappropriate to dismiss evidence of disabling mental symptoms on the ground that
  they were merely responses to medication changes or 'situational stressors.' " Pl. 's Reply 2; see
  Oraivej, 2015 WL 10713977, at *6.

OPINION AND ORDER - 16
  physician."' Id. at 1050 (quoting Lester v. Chafer, 81 F.3d 821, 830 (9th Cir. 1995)). In holding

  that "the rule allowing an ALJ to reject opinions based on self-reports does not apply in the same

  manner to opinions regarding mental illness," the Ninth Circuit noted that the examining source

  conducted a clinical interview and mental status evaluation of the claimant, which were

  "objective measures [that] cannot be discounted as a 'self-report.' " Id. at 1049. Because the

  examining psychologist's opinion was premised on both the claimant's self-repo1iing and the

  doctor's objective measures, the Buck court held, "[i]n the context of th[at] case, [the examining

  psychologist's] partial reliance on [the claimant's] self-repmied symptoms [was] not a reason to

  reject his opinion." Id. In other words, Buck did not overturn the well-settled rule that "[a]

  physician's opinion of disability premised to a large extent upon the claimant's own accounts of

  his symptoms and limitations may be disregarded where those complaints have been properly

  discounted" by the ALJ. Id. (quoting Morgan, 169 F.3d at 602). Instead, Buck clarifies that an

  ALJ en·s when she relies on a claimant's discredited subjective repmiing as a basis for rejecting

  the "objective measures" of a psychologist's evaluation. Id.

         Buck is distinguishable from the present case for several reasons. First, the ALJ did not

  rely on plaintiffs less than credible self-repmiing as the sole basis for giving little weight to Dr.

  Michaud's opinion.     (Tr 33.)    Rather, the ALJ additionally found Dr. Michaud's opinion

  undermined by the treatment record, and, discussed fmiher below, plaintiffs over-medicated

  appearance. (Id.) Second, the examining psychologist in Buck relied on the claimant's self-

  reporting to a far lesser degree than present here.         Buck, 869 F.3d at 1049 (noting the

  psychologist's opinion was influenced only by the claimant's self-report that he had trouble

  keeping a job). Here, independent review of Dr. Michaud's assessment reveals her opinion was

  heavily premised on plaintiffs self-reported allegations. See (Tr. 1242-55.) Finally, unlike



OPINION AND ORDER - 17
  Buck, the ALJ noted instances where even plaintiffs rep01is to Dr. Michaud were exaggerated.

  (Tr. 33.)   For example, plaintiff reported to Dr. Michaud that she experienced frequent

  nightmares and trauma-related flashbacks. (Tr. 1247.) She fmiher detailed "that she ha[d] a

  16-year-old personality, whom ... is present once a week and dresses and does the claimant's

  hair, as well as sometimes cooks for the family." (Id.) As the ALJ noted, however, plaintiffs

  adult son informed Dr. Michaud that he had never witnessed plaintiff experience a flashback, and

  he had not seen plaintiff's "alter[nate] personality" for over two years. (Tr. 1247.) Plaintiff also

  endorsed experiencing olfactory hallucinations that smelled of "electronics frying," but her son

  told Dr. Michaud that he smelled the same thing at home and they just had not been able to find

  the source. (Id.) Therefore, the ALJ did not en- in giving little weight to Dr. Michaud's assessed

  limitations to the extent they were based on plaintiffs properly discounted symptom allegations.

  See Ghanim, 763 F.3d at 1162.

         As to the objective aspects of Dr. Michaud's assessment, i.e., her mental status

  examination and clinical observations of plaintiff, the ALJ found plaintiffs "presentation was

  compromised by her admitted use of multiple medications just prior to her evaluation." (Tr. 33.)

  Dr. Michaud documented that plaintiff took two one-milligram tablets of Haldol and one one-

  milligram dose of Clonazepam just prior to her appointment, "which caused a slowing of her

  thought processing." (Tr. 1242.) When questioned by the ALJ at the hearing about her decision

  to take Haldol before her evaluation, plaintiff testified that she took it because she was nervous

  and "needed to be able to talk for [her]self." (Tr. 53.) Noting that plaintiff rep01ied to Dr.

  Michaud she was prescribed Haldol as a sleep-aid, the ALJ inquired of plaintiff why she took

  Haldol not as prescribed. (Tr. 53-54.) Plaintiff responded that she was prescribed two different

  doses of Haldol: a ten-milligram dose for sleep and a one-to-two-milligram dose for anxiety.



OPINION AND ORDER - 18
  (Tr. 54.) Observing that plaintiff did not appear nervous at the hearing despite being asked a lot

  of questions, the ALJ inquired "so what's the difference between going to the physical

  examination and coming to this hearing?" (Tr. 55.) Plaintiff answered that she was actually "not

  okay" and had to take a Clonazepam "to get here." (Id)

         Plaintiff argues the ALJ erroneously faulted her for taking her medication as prescribed.

  She notes that she was prescribed low doses of Haldol as needed for "agitation" in April 2016,

  one month prior to Dr. Michaud's evaluation. (Tr. 1008.) However, the treatment records

  clarify that plaintiff was instructed to take small doses of Haldol on an as-needed basis to help

  her cope with increased anger due to stressors she was experiencing at home. (Tr. 1008-1012.)

  Namely, plaintiffs adult son was leaving dirty dishes with half-eaten food in his room and

  making no effort to clean up after himself despite plaintiff finding rats and a frog in his room.

  (Tr. 1008.) Plaintiff was also upset with her partner because he was not going into work even

  though he "finally found a job." (Id) Moreover, plaintiff took both Haldol and Clonazepam

  before her psychological examination, but only took Clonazepam to alleviate her anxiety for her

  hearing.   (Tr. 28, 1010.) Unlike plaintiffs Haldol prescription, Plaintiffs prescription for

  Clonazepam was prescribed explicitly for anxiety. 6 (Tr. 1010.) Yet, despite alleging that she

  needed both medications to be able to answer Dr. Michaud's questions, plaintiff "did not appear

  to be nervous or anxious at the hearing, despite being asked multiple questions." (Tr. 28.) Of

  further note, plaintiff does not assert she was experiencing agitation prior to her appointment

  with Dr. Michaud.     Therefore, the ALJ's finding that there was "no indication Haldol was

  prescribed for or intended to manage [plaintiffs] anxiety" was suppmied by substantial

  6
    Notably, the same treatment provider prescribed plaintiff Haldol for "agitation" and
  Clonazepam for "anxiety," indicating that the medications were intended to treat different
  symptoms. (Tr. 1010.)

OPINION AND ORDER - 19
  evidence. (Id.); see also Burch, 400 F.3d at 679 (where the evidence is susceptible to more than

  one rational interpretation, the Commissioner's conclusion must be upheld).

         The ALJ found plaintiffs "overmedicated appearance and presentation at the consultative

  examination is inconsistent with her appearance and normal presentation at her ongoing mental

  health appointments." (Tr. 33); see, e.g., (Tr. 373, 425, 428, 442, 539-40, 793, 799, 858, 864,

  869, 874, 880, 915, 1203.)      In fact, Dr. Michaud's interview "took nearly three hours to

  complete," because plaintiff "exhibited slowed thought processes throughout th[e] session," and

 . "it was necessary to repeat each question" on the mental status examination due to plaintiffs

  over-medicated state. (Tr. 1242, 1249.) Plaintiff emphasizes that her son informed Dr. Michaud

  that plaintiffs appearance on examination was consistent with how she usually presented after

  taking her anxiety medication. (Tr. 1247, 1249-50.) If that were the case, one would expect

  such obvious and severe cognitive deficiencies would be documented somewhere in plaintiffs

  treatment record.     Beyond her son's report, however, plaintiff points to no evidence

  demonstrating medication side-effects caused her such severely impacted thought processes.

  Finally, plaintiff notes that her Haldol prescribed for "agitation" was issued only one month prior

  to her examination with Dr. Michaud.       (Tr. 1008.) Thus, argues plaintiff, her presentation

  elsewhere in the record before the medication change cannot constitute substantial evidence

  inconsistent with Dr. Michaud's opinion.       As discussed, however, the record demonstrates

  plaintiff did not take Haldol as prescribed. 7 Accordingly, the ALJ did not e1T in assigning little

  7
    The court further notes that despite plaintiff being instructed to "take one [1mg Haldol] tablet
  by mouth twice daily as needed for agitation," she informed Dr. Michaud that in addition to
  Clonazepam, she took "two Haldol, 1mg each" just prior to her examination. (Tr. 302.) Thus,
  plaintiff took an entire day's worth of Haldol in one sitting, effectively doubling her dose.
  Therefore, even assuming plaintiff took Haldol before her examination because she was agitated,
  the ALJ finding she did not take her medication as prescribed and was over-medicated at her
  psychological examination would still find support in the record.

OPINION AND ORDER - 20
  weight to Dr. Michaud's opinion because the objective components of her assessment were

  unduly affected by plaintiffs over-medicated state.

                                             Conclusion

         For the reasons discussed above the decision of the Commissioner is AFFIRMED.

         IT IS SO ORDERED.

         DATED this   gt f.(___day ofNovember, 2018.




OPINION AND ORDER- 21
